DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 01, 2020 has been entered. Claims 1-15 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 19, 2020.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a first input configured to receive an indication of a heart rate of a user on cardiac medication; a second input configured to receive an indication of an activity level of the user; a third input configured to receive an indication of the respiration frequency of the user, a memory configured to store thresholds for each of the activity level, the heart rate and the respiration frequency for a particular user, wherein the thresholds define ranges of activity level, heart rate and respiration frequency and a controller configured to process the indications received at the first to third inputs, comparing them with the respective thresholds, and determine whether or not the level of exertion of the cardiac rehabilitation exercise being undertaken is suitable for cardiac rehabilitation; wherein information from a camera regarding a facial expression or a facial color of the user is analyzed as an indication of the level of exertion and the indication of the respiration frequency is used to correct the influence of the cardiac medication on the heart rate of the user for the determination that whether or not the exercise being undertaken is suitable for cardiac rehabilitation.
The limitations of a memory for storing thresholds for each of the activity level, the heart rate and the respiration frequency for a particular user, wherein the thresholds define ranges of activity level, heart rate and respiration frequency and, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “memory” language, “memory” in the context of this claim encompasses the user manually remembering values. 

This judicial exception is not integrated into a practical application because the generic computer used to perform the storing and threshold comparing is not enough. The generic computer elements in the steps is recited at a high-level of generality (i.e. a generic computer performing a generic computer function of displaying a user interface, and receiving a user input such that it amounts to no more than mere instructions to apply the exception using a generic computer component). Further, a first input for receiving an indication of a heart rate of a user on cardiac medication; a second input for receiving an indication of an activity level of the user; a third input for receiving an indication of the 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the memory storing and threshold comparison amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 2 recites further comprising a fourth input configured to receive an indication from the user of the user's feeling of the effort required by the exercise. As drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation does not provide enough meaningful limits to be considered a practical application because they are insignificant extra-solution activity. The limitation of “a fourth input for receiving an indication from the user of the user's feeling of the effort required by the exercise” is mere data collection. These are all additionally well understood, routine, conventional activities, considering Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) “Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible.” 566 U.S. at 79-80, 101 USPQ2d at 1968-69.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the memory storing and threshold comparison amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim 3 recites wherein the controller is further configured to update the thresholds in dependence on the fourth input, as drafted, is a process that, under its broadest reasonable 
Claim 4 recites wherein the controller is further configured to derive a Borg rating of perceived exertion score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “controller” language, “comparing to thresholds” in the context of this claim encompasses the user thinking that values are too high and the exercise is not suitable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 5 recites wherein the thresholds define four sub-categories of suitable exercise conditions corresponding to a Borg rating of perceived exertion score of 11, 12, 13 or 14, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “controller” language, “comparing to thresholds” in the context of this claim encompasses the user thinking that values are too high and the exercise is not suitable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 6 recites wherein he controller is further configured to provide an output warning when the exercise is not determined to be suitable for cardiac rehabilitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “controller” language, “comparing to thresholds” in the context of this claim encompasses the user thinking that values are too high and the exercise is not suitable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 7 recites the cardiac analysis system as claimed in claim 1, a heart rate monitor; a respiration monitor; and an activity level monitor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation does not provide enough meaningful limits to be considered a practical application because they are insignificant extra-solution activity. The limitation of “, a heart rate monitor; a respiration monitor; and an activity level monitor” is mere data collection. These are all additionally well understood, routine, conventional activities, considering Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) “Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible.” 566 U.S. at 79-80, 101 USPQ2d at 1968-69.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim 8 recites wherein the activity level monitor comprises an accelerometer, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation does not provide enough meaningful limits to be considered a practical application because they are insignificant extra-solution activity. The limitation of “wherein the activity level monitor comprises an accelerometer” is mere data collection. These are all additionally well understood, routine, conventional activities, considering Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) “Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible.” 566 U.S. at 79-80, 101 USPQ2d at 1968-69.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the memory storing and threshold 
Claim 9 recites storing thresholds for a particular user on cardiac medication, wherein the thresholds define ranges of an activity level, a heart rate and a respiration frequency; receiving an indication of a heart rate of the subject; receiving an indication of an activity level of the subject; receiving an indication of the respiration frequency of the subject; and processing the indications received by comparing them with the respective thresholds, and thereby determining whether or not the level of exertion of the cardiac rehabilitation exercise being undertaken is suitable for cardiac rehabilitation, wherein information from a camera regarding a facial expression or a facial color of the user is analyzed as an indication of the level of exertion and the indication of the respiration frequency is used to correct the influence of the cardiac medication on the heart rate of the user for the determination that whether or not the exercise being undertaken is suitable for cardiac rehabilitation.
The limitations of storing thresholds for each of the activity level, the heart rate and the respiration frequency for a particular user on cardiac medication, wherein the thresholds define ranges of activity level, heart rate and respiration frequency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “storing” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “storing” language, “storing” in the context of this claim encompasses the user manually remembering values. 
Similarly, the limitation and processing the indications received by comparing them with the thresholds, and thereby determining whether or not the exercise being undertaken is suitable for cardiac rehabilitation, wherein information from a camera regarding a facial expression or a facial color of the user is analyzed as an indication of the level of exertion and the indication of the respiration 
This judicial exception is not integrated into a practical application because the generic computer used to perform the . The generic computer elements in the steps is recited at a high-level of generality (i.e. a generic computer performing a generic computer function of displaying a user interface, and receiving a user input such that it amounts to no more than mere instructions to apply the exception using a generic computer component). Further, a first input for receiving an indication of a heart rate of a user on cardiac medication; a second input for receiving an indication of an activity level of the user; a third input for receiving an indication of the respiration frequency of the user  and wherein information from a camera regarding a facial expression or a facial color of the user is analyzed as an indication of the level of exertion and the indication of the respiration frequency do not provide enough meaningful limits to be considered a practical application because they are insignificant extra-solution activity. The limitations of “a first input for receiving an indication of a heart rate of a user on cardiac medication; a second input for receiving an indication of an activity level of the user; a third input for receiving an indication of the respiration frequency of the user” and “wherein information from a camera regarding a facial expression or a facial color of the user 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the memory storing and threshold comparison amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 10 recites further comprising receiving an indication from the subject of the subject's own feeling of the effort required by the exercise, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation does not provide enough meaningful limits to be considered a practical application because they are insignificant extra-solution activity. The limitation of “further comprising receiving an indication from the subject of the subject's own feeling of the effort required by the exercise” is mere data collection. These are all additionally well understood, routine, conventional activities, considering Mayo Collaborative Servs. v. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the memory storing and threshold comparison amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 11 recites updating the thresholds in dependence on the indication of the subject's own feeling of the effort required by the cardiac rehabilitation exercise, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, “comparing to thresholds” in the context of this claim encompasses the user thinking that values are too high and the exercise is not suitable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 12 recites comprising deriving a Borg rating of perceived exertion score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 
Claim 13 recites wherein the thresholds define four sub-categories of suitable exercise conditions corresponding to a Borg rating of perceived exertion score of 11, 12, 13 or 14, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “threshold” language, “comparing to thresholds” in the context of this claim encompasses the user thinking that values are too high and the exercise is not suitable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 14 recites comprising providing an output warning when the exercise is not determined to be suitable for cardiac rehabilitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “output” language, “output” in the context of this claim encompasses the user thinking that values are too high and the exercise is not suitable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 15 recites A non-transitory medium comprising executed by a computer processor to implement a cardiac analysis method, the non-transitory medium comprising: instructions for storing thresholds for a particular user on cardiac medication, wherein the thresholds define ranges of an activity level, a heart rate and a respiration frequency; instructions for receiving an indication of the heart rate of the user; 5instructions for receiving an indication of the activity level of the user; instructions for receiving an indication of the respiration frequency of the user; and instructions for processing the indications received by comparing them with the respective thresholds, and thereby determining whether or not the of level of exertion of the cardiac rehabilitation exercise being undertaken is suitable for cardiac rehabilitation, wherein information from a camera regarding a facial expression or a facial color of the user is analyzed as an indication of level of exertion and the indication of the respiration frequency is used to correct influence of the cardiac medication on the heart rate of the user for determination that whether or not the exercise being undertaken is suitable for cardiac rehabilitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer” language, “a computer” in the context of this claim encompasses the user manually remembering values.
The limitations of a memory for storing thresholds for each of the activity level, the heart rate and the respiration frequency for a particular user, wherein the thresholds define ranges of activity level, heart rate and respiration frequency and, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “memory” language, “memory” in the context of this claim encompasses the user manually remembering values. 

This judicial exception is not integrated into a practical application because the generic computer used to perform the . The generic computer elements in the steps is recited at a high-level of generality (i.e. a generic computer performing a generic computer function of displaying a user interface, and receiving a user input such that it amounts to no more than mere instructions to apply the exception using a generic computer component). Further, a first input for receiving an indication of a heart rate of a user on cardiac medication; a second input for receiving an indication of an activity level of the user; a third input for receiving an indication of the respiration frequency of the user  and wherein information from a camera regarding a facial expression or a facial color of the user is analyzed as an indication of the level of exertion and the indication of the 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the memory storing and threshold comparison amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US 2017/0245759 A1) (hereinafter – Jain).

Regarding claim 1, Jain discloses A cardiac analysis system for use during a cardiac rehabilitation exercise, comprising (Abstract):
a first input configured to receive an indication of a heart rate of a user on cardiac medication (Para. [0075], “In block 325, the system determines a heart rate (HR) for the patient based upon the sensor data.” See also para. [0074], “Such medications and/or drugs may affect the measurements described below. As such, depending upon the medication and/or drugs indicated, the threshold for determining CI may be adjusted or changed.” The system can be used for a user either on or not on medication.);
a second input configured to receive an indication of an activity level of the user (Para. [0070], “In block 315, the system optionally receives a patient input indicating an estimate of activity level for ;
a third input configured to receive an indication of the respiration frequency of the user (Para. [0100], “Processor 104 operates on the audio data to measure respiratory indications for exertion for a given time or period of time, for the patient. For example, processor 104 is capable of detecting breathing sounds (e.g., breath, wheezing, coughing, etc.) within the audio data and determining the characteristics of the breathing sounds as a baseline validation factor 430. The respiratory sound may be analyzed for different RPE to determine baselines for the different RPE.”),
a memory configured to store thresholds for each of the activity level, the heart rate and the respiration frequency for a particular user, wherein the thresholds define ranges of the activity level, the heart rate and the respiration frequency (Para. [0037], “Architecture 100 can include a memory 102, one or more processors 104 (e.g., image processors, digital signal processors, data processors, etc.), and interface circuitry 106.” See also Para, [0085], “In block 355, the system is capable of analyzing one or more of the determined covariances and/or sensor data with respect to baselines. For example, the system is capable of detecting an anomaly such as a difference by more than a threshold from the baseline or an expected value.” The system can compare any sensor data to any desired threshold. See also, Para. [0109], “As an illustrative example, the system may validate the EAL of block 510 by determining that the characteristics of respiratory sound indicating exertion determined in block 525 are within a predetermined threshold of, or match, baseline characteristics of respiratory sound indicating exertion specified in baseline validation factor(s) 430. As another illustrative example, the system may validate the EAL of block 510 by determining that the TA determined in block 525 is within a predetermined threshold or amount of a baseline TA specified in baseline validation factor(s) 430.”);
 and a controller configured to process the indications received at the first to third inputs, comparing them with the respective thresholds, and determine whether or not the level of exertion of the cardiac rehabilitation exercise being undertaken is suitable for cardiac rehabilitation (Para. [0038], “Sensors, devices, subsystems, and/or input/output (I/O) devices can be coupled to interface circuitry 106 to facilitate the functions and/or operations described herein including the generation of sensor data. The various sensors, devices, subsystems, and/or I/O devices may be coupled to interface circuitry 106 directly or through one or more intervening I/O controllers (not shown).” See further para. [0032], “In another aspect, the system is capable of detecting potential states during cardiac rehabilitation where a patient may need to wait before continuing to exercise or where the patient should contact a medical care provider. These potential states may be detected by combining computer vision (e.g., image analysis) and machine learning methods with information from sensors. In addition, patient activity, context, and application-patient interaction may be used.”);
wherein information from a camera regarding facial expression or a facial color of the user is analyzed as an indication of the level of exertion and the indication of the respiration frequency is used to correct influence of the cardiac medication on the heart rate of the user for determination that whether or not the exercise being undertaken is suitable for cardiac rehabilitation (Para. [0033], “In addition to assessing the various symptoms and/or conditions described above, the system is capable of analyzing and detecting a range of human emotions related to the patient's well-being. In one or more embodiments, the system may be implemented as a smartphone or other portable device. The camera within such a device may be used for purposes of capturing images and/or video. The image analysis performed may be used for purposes of assessing severity of heart failure.”).
Regarding claim 2, Jain discloses The cardiac analysis system as claimed in claim 1, further comprising a fourth input configured to receive an indication from the user of the user's feeling of the effort required by the cardiac rehabilitation exercise (Para. [0070], “In block 315, the system optionally .
Regarding claim 3, Jain discloses The cardiac analysis system as claimed in claim 2, wherein the controller is further configured to update the thresholds in dependence on the fourth input (Para. [0083], “In one or more other embodiments, a baseline cardiac health measure is a reference state or data, e.g., predetermined or fixed data, that is specified by a physician, obtained from a standard, or the like and used for purposes of comparison as described herein.” Baseline data is generated based on all factors. And para. [0086], “In one or more embodiments, the system is capable of adjusting the threshold for CI based upon medication intake or other confounders as determined in block 320.”).
Regarding claim 4, Jain discloses The cardiac analysis system as claimed in claim 1, wherein the controller is further configured to derive a Borg rating of perceived exertion score (Para. [0071], “In one or more embodiments, the RPE is expressed using the Borg scale. Table 1 below illustrates the scoring of RPE on the Borg scale.”).
Regarding claim 5, Jain discloses The cardiac analysis system as claimed in claim 4, wherein the thresholds define four sub-categories of suitable exercise conditions corresponding to a Borg rating of perceived exertion score of 11, 12, 13 or 14 (Table 1, “Number Level of Exertion 6 7 Very, Very Light 8 9 Very Light 10 11 Fairly Light 12 13 Somewhat hard 14 15 Hard 16 17 Very Hard 18 19 Very, Very Hard 20” See further para. [0032], “In another aspect, the system is capable of detecting potential states during cardiac rehabilitation where a patient may need to wait before continuing to exercise or where the patient should contact a medical care provider. These potential states may be detected by combining computer vision (e.g., image analysis) and machine learning methods with information from sensors. In addition, patient activity, context, and application-patient interaction may be used.”).
Regarding claim 6, Jain discloses The cardiac analysis system as claimed in claim 1, wherein the controller is further configured to provide an output warning when the cardiac rehabilitation exercise is not determined to be suitable for cardiac rehabilitation (Para. [0123], “For example, the system is capable of providing a message or indication to a healthcare provider server based on the computed information.” And para. [0032], “In another aspect, the system is capable of detecting potential states during cardiac rehabilitation where a patient may need to wait before continuing to exercise or where the patient should contact a medical care provider. These potential states may be detected by combining computer vision (e.g., image analysis) and machine learning methods with information from sensors. In addition, patient activity, context, and application-patient interaction may be used.”).
Regarding claim 7, Jain discloses A cardiac monitoring system comprising: the cardiac analysis system as claimed in claim 1, a heart rate monitor; a respiration monitor; and an activity level monitor (Para. [0039], “Heart rate sensor 124” and Para. [0043], “In one or more embodiments, microphone 136 may be utilized as a respiratory sensor.” and para. [0068], “The system is capable of determining the total activity for the patient using accelerometer data.”).
Regarding claim 8, Jain discloses The cardiac monitoring system as claimed in claim 7, wherein the activity level monitor comprises an accelerometer (Para. [0068], “The system is capable of determining the total activity for the patient using accelerometer data.”).
Regarding claim 9, Jain discloses A cardiac analysis method for use during cardiac rehabilitation exercise of a user, comprising (Abstract):
storing thresholds for a particular user on cardiac medication, wherein the thresholds define ranges of an activity level, a heart rate and a respiration frequency (Para, [0085], “In block 355, the system is capable of analyzing one or more of the determined covariances and/or sensor data with respect to baselines. For example, the system is capable of detecting an anomaly such as a difference by more than a threshold from the baseline or an expected value.” The system can compare any sensor data to any desired threshold. See also, Para. [0109], “As an illustrative example, the system may validate the EAL of block 510 by determining that the characteristics of respiratory sound indicating ;
receiving an indication of the heart rate of the user (Para. [0075], “In block 325, the system determines a heart rate (HR) for the patient based upon the sensor data.” See also para. [0074], “Such medications and/or drugs may affect the measurements described below. As such, depending upon the medication and/or drugs indicated, the threshold for determining CI may be adjusted or changed.” The system can be used for a user either on or not on medication.);
receiving an indication of the activity level of the user (Para. [0070], “In block 315, the system optionally receives a patient input indicating an estimate of activity level for the patient.” See also para. [0085], “In other cases, where the covariance between EEE and RPE remains the same with EEE being low and RPE being high, the system is capable of determining that the individual has a reduced fitness level (e.g., not CI).”);
 receiving an indication of the respiration frequency of the user (Para. [0100], “Processor 104 operates on the audio data to measure respiratory indications for exertion for a given time or period of time, for the patient. For example, processor 104 is capable of detecting breathing sounds (e.g., breath, wheezing, coughing, etc.) within the audio data and determining the characteristics of the breathing sounds as a baseline validation factor 430. The respiratory sound may be analyzed for different RPE to determine baselines for the different RPE.”); 
and processing the indications received by comparing them with the respective thresholds (Para. [0037], “Architecture 100 can include a memory 102, one or more processors 104 (e.g., image processors, digital signal processors, data processors, etc.), and interface circuitry 106.” See also Para, ,
and thereby determining whether or not the level of exertion of the cardiac rehabilitation exercise being undertaken is suitable for cardiac rehabilitation (Para. [0038], “Sensors, devices, subsystems, and/or input/output (I/O) devices can be coupled to interface circuitry 106 to facilitate the functions and/or operations described herein including the generation of sensor data. The various sensors, devices, subsystems, and/or I/O devices may be coupled to interface circuitry 106 directly or through one or more intervening I/O controllers (not shown).” See further para. [0032], “In another aspect, the system is capable of detecting potential states during cardiac rehabilitation where a patient may need to wait before continuing to exercise or where the patient should contact a medical care provider. These potential states may be detected by combining computer vision (e.g., image analysis) and machine learning methods with information from sensors. In addition, patient activity, context, and application-patient interaction may be used.”),
Wherein information from a camera regarding a facial expression or a facial color of the user is analyzed as an indication of the level of exertion and the indication of the respiration frequency is used to correct influence of the cardiac medication on the heart rate of the user for determination that whether or not the exercise being undertaken is suitable for cardiac rehabilitation (Para. [0033], “In addition to assessing the various symptoms and/or conditions described above, the system is capable of analyzing and detecting a range of human emotions related to the patient's well-being. In one or more embodiments, the system may be implemented as a smartphone or other portable device. The camera within such a device may be used for purposes of capturing images and/or video. The image analysis performed may be used for purposes of assessing severity of heart failure.”).
Regarding claim 10, Jain discloses The cardiac analysis method as claimed in claim 9, further comprising receiving an indication from the user of the user’s own feeling of the effort required by the cardiac rehabilitation exercise (Para. [0070], “In block 315, the system optionally receives a patient input indicating an estimate of activity level for the patient. In one or more embodiments, the estimate of the patient's activity level is a rating of perceived exertion or RPE.”).
Regarding claim 11, Jain discloses The cardiac analysis method as claimed in claim 10, further comprising: updating the thresholds in dependence on the indication of the user’s own feeling of the effort required by the cardiac rehabilitation exercise (Para. [0083], “In one or more other embodiments, a baseline cardiac health measure is a reference state or data, e.g., predetermined or fixed data, that is specified by a physician, obtained from a standard, or the like and used for purposes of comparison as described herein.” Baseline data is generated based on all factors. And para. [0086], “In one or more embodiments, the system is capable of adjusting the threshold for CI based upon medication intake or other confounders as determined in block 320.”).
Regarding claim 12, Jain discloses The cardiac analysis method as claimed in claim 9, further comprising deriving a Borg rating of perceived exertion score (Para. [0071], “In one or more embodiments, the RPE is expressed using the Borg scale. Table 1 below illustrates the scoring of RPE on the Borg scale.”). 
Regarding claim 13, Jain discloses The cardiac analysis method as claimed in claim 12, wherein the thresholds define four sub-categories of suitable exercise conditions corresponding to a Borg rating of perceived exertion score of 11, 12, 13 or 14 (Table 1, “Number Level of Exertion 6 7 Very, Very Light 8 9 Very Light 10 11 Fairly Light 12 13 Somewhat hard 14 15 Hard 16 17 Very Hard 18 19 Very, Very Hard 20” See further para. [0032], “In another aspect, the system is capable of detecting potential states during cardiac rehabilitation where a patient may need to wait before continuing to exercise or where the patient should contact a medical care provider. These potential states may be detected by combining computer vision (e.g., image analysis) and machine learning methods with information from sensors. In addition, patient activity, context, and application-patient interaction may be used.”).
Regarding claim 14, Jain discloses The cardiac analysis method as claimed in claim 9, further comprising providing an output warning when the cardiac rehabilitation exercise is not determined to be suitable for cardiac rehabilitation (Para. [0123], “For example, the system is capable of providing a message or indication to a healthcare provider server based on the computed information.” And para. [0032], “In another aspect, the system is capable of detecting potential states during cardiac rehabilitation where a patient may need to wait before continuing to exercise or where the patient should contact a medical care provider. These potential states may be detected by combining computer vision (e.g., image analysis) and machine learning methods with information from sensors. In addition, patient activity, context, and application-patient interaction may be used.”).
Regarding claim 15, Jain discloses A non-transitory medium comprising executed by a computer processer to implement a cardiac analysis method, the non-transitory medium comprising (Abstract):
instructions for storing thresholds for a particular user on cardiac medication, wherein the thresholds define ranges of an activity level, a heart rate and a respiration frequency (Para, [0085], “In block 355, the system is capable of analyzing one or more of the determined covariances and/or sensor ;
instructions for receiving an indication of the heart rate of the user (Para. [0075], “In block 325, the system determines a heart rate (HR) for the patient based upon the sensor data.” See also para. [0074], “Such medications and/or drugs may affect the measurements described below. As such, depending upon the medication and/or drugs indicated, the threshold for determining CI may be adjusted or changed.” The system can be used for a user either on or not on medication.);
instructions for receiving an indication of the activity level of the user (Para. [0070], “In block 315, the system optionally receives a patient input indicating an estimate of activity level for the patient.” See also para. [0085], “In other cases, where the covariance between EEE and RPE remains the same with EEE being low and RPE being high, the system is capable of determining that the individual has a reduced fitness level (e.g., not CI).”); 
instructions for receiving an indication of the respiration frequency of the user (Para. [0100], “Processor 104 operates on the audio data to measure respiratory indications for exertion for a given time or period of time, for the patient. For example, processor 104 is capable of detecting breathing sounds (e.g., breath, wheezing, coughing, etc.) within the audio data and determining the characteristics ;
and instructions for processing the indications received by comparing them with the respective thresholds (Para. [0037], “Architecture 100 can include a memory 102, one or more processors 104 (e.g., image processors, digital signal processors, data processors, etc.), and interface circuitry 106.” See also Para, [0085], “In block 355, the system is capable of analyzing one or more of the determined covariances and/or sensor data with respect to baselines. For example, the system is capable of detecting an anomaly such as a difference by more than a threshold from the baseline or an expected value.” The system can compare any sensor data to any desired threshold. See also, Para. [0109], “As an illustrative example, the system may validate the EAL of block 510 by determining that the characteristics of respiratory sound indicating exertion determined in block 525 are within a predetermined threshold of, or match, baseline characteristics of respiratory sound indicating exertion specified in baseline validation factor(s) 430. As another illustrative example, the system may validate the EAL of block 510 by determining that the TA determined in block 525 is within a predetermined threshold or amount of a baseline TA specified in baseline validation factor(s) 430.”),
and thereby determining whether or not the level of exertion of the cardiac rehabilitation exercise being undertaken is suitable for cardiac rehabilitation (Para. [0038], “Sensors, devices, subsystems, and/or input/output (I/O) devices can be coupled to interface circuitry 106 to facilitate the functions and/or operations described herein including the generation of sensor data. The various sensors, devices, subsystems, and/or I/O devices may be coupled to interface circuitry 106 directly or through one or more intervening I/O controllers (not shown).” See further para. [0032], “In another aspect, the system is capable of detecting potential states during cardiac rehabilitation where a patient may need to wait before continuing to exercise or where the patient should contact a medical care provider. These potential states may be detected by combining computer vision (e.g., image analysis) ,
wherein information from a camera regarding a facial expression or a facial color of the user is analyzed as an indication of level of exertion and the indication of the respiration frequency is used to correct influence of the cardiac medication on the heart rate of the user for determination that whether or not the exercise being undertaken is suitable for cardiac rehabilitation (Para. [0033], “In addition to assessing the various symptoms and/or conditions described above, the system is capable of analyzing and detecting a range of human emotions related to the patient's well-being. In one or more embodiments, the system may be implemented as a smartphone or other portable device. The camera within such a device may be used for purposes of capturing images and/or video. The image analysis performed may be used for purposes of assessing severity of heart failure.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791